



COURT OF APPEAL FOR ONTARIO

CITATION: Lexfund Inc. v. Ferro, 2017 ONCA 344

DATE: 20170428

DOCKET: C62430

Simmons, Juriansz and Miller JJ.A.

BETWEEN

Lexfund Inc.

Appellant (Plaintiff)

and

Lucio Anthony Ferro (aka Lou Ferro) and Ferro
    & Company and The Estate of Lucio Anthony Ferro, Deceased, by its
    Litigation Administrator, Angela Pollard of Pollard & Associates Inc.

Respondents (Defendants)

Neil Abbott, for the appellant

Mary Grosso and Robert J. Hooper, for the respondents Sherryl
    Chrysler, David Tucker, Cindy Daly, Matthew Cuffy and Bernard Serieux

William G. Scott and Jillian Van Allen, for the
    respondents Lucio Anthony Ferro a.k.a. Lou Ferro and Ferro & Company

Heard and released orally: April 25, 2017

On appeal from the judgments of Justice J.W. Sloan of the
    Superior Court of Justice, dated July 27 2016, with reasons reported at 2016
    ONSC 4113.

ENDORSEMENT

[1]

The notice of appeal filed in this matter seeks to set aside the
    decision of Sloan J. dated June 22, 2016. The decision of Sloan J. relates
    to five different actions that were heard together, but not consolidated.
    Justice Sloan issued five different judgments in the five actions.
It is trite that an appeal is taken from a judgment or
    order, and not from the reasons.
Justice Sloans reasons are, in fact,
    headed by styles of cause in the five different actions, and, in addition, a
    sixth style that counsel were not able to explain to us. There is
no
judgment reflecting the sixth style.

[2]

The style of cause of the notice
    of appeal does not reflect the style of

any
of the five judgments issued by Sloan J. No appeal
    from any of the five judgments is within the monetary jurisdiction of this
    court.

[3]

We are not persuaded that we have
    jurisdiction to order the consolidation of matters that have resulted in five
    different judgments that are not properly before this court. Section 110 of the
Courts of Justice Act
provides
    where a proceeding or a
step
in
    a proceeding is brought or taken before the wrong court, a court may transfer
    the matter to the proper court.

[4]

We are prepared to regard the
    putative notice of appeal filed in this court as, at least, a
step

in a proceeding.

[5]

We order that the notice of appeal
    and all related material be transferred to the Divisional Court, which would
    have monetary jurisdiction over the appeals of the five individual judgments.
    It will be for the Divisional Court to determine the status of the notice of
    appeal.

[6]

There will be no order as to costs
    of this matter.

Janet Simmons J.A.

R.G. Juriansz J.A.

B.W. Miller J.A.


